— In a negligence action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Nassau County (Lockman, J.), dated October 6, 1981, which, upon a jury verdict, is in favor of plaintiff and against defendant in the principal sum of $400,000 together with interest, costs and disbursements. Judgment reversed, on the law and the facts, and a new trial granted solely on the issue of damages, without costs or disbursements, unless within 30 days after service upon him of a copy of the order to be made hereon, with notice of entry, plaintiff shall serve and file in the office of the clerk of the Supreme Court, Nassau County, a written stipulation consenting to reduce the $400,000 verdict in his favor to $250,000, and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The verdict was excessive to the extent indicated. Mangano, J. P., Gulotta, Bracken and Niehoff, JJ., concur.